Title: General Orders, 22 July 1777
From: Washington, George
To: 



Head-Quarters, at Galloway’s, Smith’s Clove [N.J.]July 22nd 1777.



After Orders.
The army is to march early to morrow morning, if it should not rain; and at five o’clock the march is to begin. General Lincoln’s and General

Stephen’s divisions to proceed up the Clove, and march to Chester, and there wait for further orders. General Greene’s division, and the park of artillery to march back to Suffern’s, whither also the baggage of Lord Stirling’s division is to return.
